DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on 7/25/2022 is acknowledged.
Claims 1-8 read on the elected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9815916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an heteropolymer of identical formula comprising a recurring unit of Formula (I) and a recurring unit of Formula (II) comprising an azido terminated acrylamide monomer and especially an azido acetamido pentyl acrylamide monomer and amine terminated acrylamide monomer. The patent teaches that said polymer coatings are useful for SBS applications and processes of incorporating the primer polymer coupling steps into the initial polymer synthesis (Summary).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10208142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an heteropolymer of identical formula comprising a recurring unit of Formula (I) and a recurring unit of Formula (II) comprising an azido terminated acrylamide monomer and especially an azido acetamido pentyl acrylamide monomer and amine terminated acrylamide monomer. The patent teaches that said polymer coatings are useful for SBS applications and processes of incorporating the primer polymer coupling steps into the initial polymer synthesis (Summary).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 20160122816 A1. 
Brown et al. discloses polymer coatings that are useful in sequencing flow cell or other substrate used for SBS. The coatings and processes disclosed herein are useful for other analytical apparatus and processes including, but not limited to, those used for synthesis or detection of nucleic acids and other biologically active molecules [0005]. Brown et al.  discloses a polymer for surface functionalization, comprising a recurring unit of Formula (I) and a recurring unit of Formula (II) comprising an azido terminated acrylamide monomer and especially an azido acetamido pentyl acrylamide monomer [0184 compound Ib] and amine terminated acrylamide monomer [0182-0184]. Brown et al. describes the attachment of a primer to the polymer [0268]. Brown et al. also describes an N-isopropylacrylamide monomer [0186-0187]. Brown et al. further discloses a method for preparing such polymers [Example I], which includes copolymerizing the monomers. Brown et al. also discloses the attachment of such polymers to a substrate [0009-0033] and precises that the substrate can be a part of a flow cell [0230-0239]. Brown et al.  describes methods for attaching the heteropolymer to the substrate through contacting [0229]. Brown et al.  also precises that a primer can be attached to the polymer coating [0240]. Brown et al.  further describes a method of sequencing which comprise the use of the above-mentioned flow cell, hybridizing a nucleic acid template to the primer amplifying the nucleic acid template and detecting a signal [241-246].
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. WO 2016066586 A1.
Brown et al.  describes substrates having one or more surfaces comprising an improved polymer coating, the substrate being a flow cell and the polymer coating is applied to one or more surfaces of one or more lanes of the flow cell. These coatings include poly(N-(5-azidoacetamidylpentyl) acrylamide-co-acrylamide) and amine terminated acrylamide monomer. Brown et al.  describes essentially the same polymers as the instant claims ([0006]; [0023]; [0107]-0108]; and claims) that can be attached to a variety of substrates as well as their synthesis (Summary;  pages 38-39).  Brown  et al. also describes the building of a flow cell using these coated substrates [0129] and such a flow cell which comprises polynucleotides attached to the surface of the polymer coating (page 41)(This is viewed as the primer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        13 September 2022